                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS

                                                  §
FREEDOM FROM RELIGION                             §
FOUNDATION, INC., and JOHN ROE,                   §
                                                  §
                Plaintiffs,                       §
                                                  §
       v.                                         §        CIVIL ACTION NO. 4:19-cv-1934
                                                  §
JUDGE WAYNE MACK, in his personal
                                                  §
capacity and in his official judicial capacity on
                                                  §
behalf of the State of Texas,
                                                  §
               Defendant.

                   JUDGE MACK’S MOTION TO STAY DISCOVERY
                 PENDING RESOLUTION OF HIS MOTION TO DISMISS

       Judge Mack respectfully asks the Court to relieve him of the burden of discovery until the

Court decides whether Plaintiffs even have standing to pursue their claims. To be clear, Judge

Mack is not seeking a stay to delay a final decision in this case. He has agreed to an expeditious

discovery schedule if the Court denies the motion to dismiss. Judge Mack simply wants to avoid

unnecessary discovery at this stage in the litigation. Forcing Judge Mack, in his personal capacity,

to respond to potentially unnecessary discovery would impose a burden that far outweighs

Plaintiffs’ interest in initiating a discovery process that they have no need for unless the Court

denies the motion to dismiss, and no urgent need for even if that occurs. The motion to stay should

be granted.

                                           BACKGROUND

       In September 2019, Judge Mack moved to dismiss this suit against him in his personal

capacity for lack of subject-matter jurisdiction under Rule 12(b)(1), and for failure to state a claim

under Rule 12(b)(6). Dkt. 12. Briefing on that motion concluded in early October 2019. Dkt. 19.




MOTION TO STAY DISCOVERY                                                                    PAGE 1
         Judge Mack asked Plaintiffs to agree to stay discovery until the Court decides the motion

to dismiss, but Plaintiffs refused. See Dkt. 27 at 2–3 (Case Management Plan). Plaintiffs have

indicated that by December 4 they will serve interrogatories on Judge Mack, and by April 2020

seek the production of documents and conduct depositions of Judge Mack and others. Dkt. 27 at

3–4. 1

         So that the Court would not be burdened with considering this motion on an expedited

basis, Judge Mack agreed to serve his initial disclosures while the motion to dismiss is still

pending. Judge Mack requests a stay of all other discovery until the Court decides his motion to

dismiss.

                                        STATEMENT OF THE ISSUE

         Whether the Court should stay discovery pending its decision on Judge Mack’s motion to

dismiss under Rules 12(b)(1) and 12(b)(6).

                                                 ARGUMENT

         “A trial court has broad discretion and inherent power to stay discovery until preliminary

questions that may dispose of the case are determined.” Rio Grande Royalty Co. v. Energy

Transfer Partners, L.P., 2008 WL 8465061, at *1 (S.D. Tex. Aug. 11, 2008) (quoting Petrus v.

Bowen, 833 F.2d 581, 583 (5th Cir. 1987)). The Court should exercise that discretion to stay

discovery here, as it has done in the past under similar circumstances. Specifically, there is no

need to burden an individual defendant with discovery that will be entirely unnecessary if the

pending motion to dismiss is granted. A stay is also warranted because the burden of the




 1
    According to Plaintiffs, discovery commenced when the Rule 26(f) conference ended on November 4, 2019.
Plaintiffs indicated in the Case Management Plan that they intend to serve interrogatories within 30 days of the
commencement of discovery, and to conduct depositions within 120 days.



MOTION TO STAY DISCOVERY                                                                             PAGE 2
potentially unnecessary discovery on the individual defendant far outweighs any burden Plaintiffs

would face from a modest delay of discovery.

I.     The Court should stay discovery until it decides whether jurisdiction exists.

       Courts often “find[] that stay of discovery is proper” where, as here, “defendants challenge

the Court’s subject matter jurisdiction,” because “[q]uestions of subject matter jurisdiction must

be decided first.” Johnson v. Ashmore, 2016 WL 8453918, at *1 (N.D. Tex. Jan. 22, 2016) (citing

Velera v. United States, 2012 WL 1936313, at *12 (S.D. Tex. May 29, 2012)); see also McPeters

v. LexisNexis, 2011 WL 13253446, at *1 (S.D. Tex. Oct. 5, 2011) (“The issuance of a stay may be

particularly appropriate where the disposition of a motion to dismiss might preclude the need for

the discovery altogether thus saving time and expense.” (citation and quotation marks omitted));

Smith v. Potter, 400 F. App’x 806, 813 (5th Cir. 2010) (affirming stay of discovery because “the

issues to be examined in the motion to dismiss for lack of jurisdiction . . . were largely legal rather

than factual in nature”).

       That is why this Court frequently grants motions to stay discovery until it decides a motion

to dismiss under Rule 12(b)(1) for lack of subject matter jurisdiction. Order, Cruise v. Dean, No.

4:18-cv-1153 (S.D. Tex. May 8, 2018), ECF 11; Order, Colindres v. Univ. of Tex. MD Anderson

Cancer Ctr., No. 4:18-cv-163 (S.D. Tex. Apr. 5, 2018), ECF 9; Order, Woods v. Luby’s, Inc., No.

4:17-cv-1146 (S.D. Tex. Sept. 19, 2017), ECF 30; Order, Esquibel v. Sprint Energy Servs., LP,

No. 4:14-cv-242 (S.D. Tex. Jan. 9, 2015), ECF 40.

       The Court should do the same here. In addition to arguing that Plaintiffs have not stated a

claim upon which relief can be granted, Judge Mack’s motion to dismiss also explains that the

Court lacks subject-matter jurisdiction because Plaintiffs do not have standing. It is more than

reasonable for this Court to decide whether Plaintiffs can even pursue their claims before forcing

Judge Mack to bear the burdens of discovery. See McPeters, 2011 WL 13253446, at *1 (“issuance


MOTION TO STAY DISCOVERY                                                                     PAGE 3
of a stay may be particularly appropriate where the disposition of a motion to dismiss might

preclude the need for the discovery altogether thus saving time and expense”). Because Judge

Mack’s motion to dismiss for lack of subject matter jurisdiction would dispose of the entire case,

if granted, judicial economy weighs strongly in favor of staying discovery. As the Fifth Circuit

has said, “[d]iscovery is not justified when cost and inconvenience will be its sole result.” Landry

v. Air Line Pilots Ass’n Int’l AFL-CIO, 901 F.2d 404, 436 (5th Cir. 1990).

II.    The burden on Judge Mack of potentially unnecessary discovery far outweighs any
       burden Plaintiffs would face from a delay of discovery.

       Courts also stay discovery where, as here, the burden of potentially unnecessary discovery

outweighs the burden Plaintiffs would face from a delay of discovery. See, e.g., Rio Grande, 2008

WL 8465061, at *1 (staying discovery because “the discovery requested by Plaintiff would

constitute an undue burden for Defendants”); McPeters, 2011 WL 13253466, at *1 (staying

discovery because “the breadth and burden of discovery are substantial,” and explaining that “[b]y

staying discovery, the Court will relieve Defendant of a significant burden”); Order, Spectrum

Stores, Inc. v. CITGO Petrol. Corp., No. 4:06-cv-3569 (S.D. Tex. Feb. 9, 2007), ECF 53.

       The burden of discovery on Judge Mack is acute. Plaintiffs have indicated they will serve

interrogatories on Judge Mack by December 4, seek the production of documents, and conduct

depositions of Judge Mack and others by April 2020. See Dkt. 27 at 3–4 (Case Management Plan).

Judge Mack is an individual defendant and must be personally involved in responding to all of this

discovery.

       Plaintiffs, on the other hand, will face no material burden from delaying the start of

discovery by mere months. Plaintiffs cannot demonstrate why they need discovery prior to the

resolution of Judge Mack’s motion to dismiss: they have already filed their opposition to that

motion, Dkt. 17, so discovery is not needed for that purpose—nor is there any other reason why



MOTION TO STAY DISCOVERY                                                                  PAGE 4
they might need discovery “prior to this Court’s ruling on the pending Motion.” Rio Grande, 2008

WL 8465061, at *1 (“discovery should be stayed given the burden to Defendant of reviewing the

documents and because Plaintiff has not demonstrated any need for the documents prior to this

Court’s ruling on the pending Motion”); McAllen Anesthesia Consultants, P.A. v. United

Healthcare Servs., Inc., 2015 WL 12839785, at *2 (S.D. Tex. July 17, 2015) (staying discovery

because “Plaintiff has already responded to the motion to dismiss, and it fails to provide the Court

with any particulars as to what discovery needs to be conducted to resolve the . . . jurisdictional

challenge”); McPeters, 2011 WL 13253466, at *1 (staying discovery and explaining that because

“Plaintiff’s discovery will not assist her in her Motion to Dismiss, the stay will not be unduly

prejudicial”); BHL Boresight, Inc. v. Geo-Steering Sols., Inc., 2017 WL 10605194, at *1 (S.D.

Tex. May 26, 2017) (granting stay because “further discovery will impose undue burden or

expense without aiding the resolution of the dispositive motions” (quoting Fujita v. United States,

416 F. App’x 400, 402 (5th Cir. 2011)).

                                          CONCLUSION

       For these reasons, Judge Mack requests that the Court stay all discovery except initial

disclosures while his motion to dismiss is pending.




MOTION TO STAY DISCOVERY                                                                  PAGE 5
Dated: November 15, 2019                Respectfully submitted,


                                         /s/ Allyson N. Ho
Michael D. Berry                        Allyson N. Ho
  Texas Bar No. 24085835                   Attorney-in-Charge
  S.D. Tex. Bar No. 2412537                Texas Bar No. 24033667
Hiram S. Sasser III                        S.D. Tex. Bar No. 1024306
  Texas Bar No. 24039157                Bradley G. Hubbard
  S.D. Tex. Bar No. 632649                 Texas Bar No. 24094710
FIRST LIBERTY INSTITUTE                    S.D. Tex. Bar No. 3450976
2001 West Plano Parkway, Suite 1600     Bennett Rawicki
Plano, Texas 75075                         Texas Bar No. 24083708
Telephone: (972) 941-4444                  S.D. Tex. Bar No. 3471399
Facsimile: (972) 423-6162               GIBSON, DUNN & CRUTCHER, LLP
mberry@firstliberty.org                 2001 Ross Avenue, Suite 2100
hsasser@firstliberty.org                Dallas, Texas 75201
                                        Telephone: (214) 698-3100
                                        Facsimile: (214) 571-2900
                                        aho@gibsondunn.com
                                        bhubbard@gibsondunn.com
                                        brawicki@gibsondunn.com

                                        John S. Ehrett (admitted pro hac vice)
                                           Virginia Bar No. 93486
                                        GIBSON, DUNN & CRUTCHER, LLP
                                        1050 Connecticut Avenue, NW
                                        Washington, DC 20036
                                        Telephone: (202) 955-8500
                                        Facsimile: (202) 467-0539
                                        jehrett@gibsondunn.com


                      COUNSEL FOR DEFENDANT JUDGE WAYNE MACK
                               IN HIS INDIVIDUAL CAPACITY




MOTION TO STAY DISCOVERY                                                         PAGE 6
                                 CERTIFICATE OF CONFERENCE

       I certify that counsel for Judge Mack in his individual capacity conferred in good faith with

counsel for Plaintiffs by email on October 25, 2019 at 10:02 a.m., who indicated by email at 3:16

p.m. the same day that Plaintiffs are opposed to the requested relief.



                                              /s/ Allyson N. Ho
                                              Allyson N. Ho



                                    CERTIFICATE OF SERVICE

       I certify that, on November 15, 2019, a true and correct copy of this motion was served by

ECF on all counsel of record.



                                              /s/ Allyson N. Ho
                                              Allyson N. Ho




MOTION TO STAY DISCOVERY                                                                  PAGE 7
